                          Case 2:18-cv-02255-VCF Document 50 Filed 10/27/20 Page 1 of 1



 1   BRIANNA SMITH
     Assistant United States Attorney
 2   Nevada Bar No. 11795
     501 Las Vegas Blvd. So., Suite 1100
 3   Las Vegas, Nevada 89101
     (702) 388-6336
 4   brianna.smith@usdoj.gov
     Attorneys for the United States
 5
                                                                UNITED STATES DISTRICT COURT
 6                                                                  DISTRICT OF NEVADA
 7
     Kristopher Tucker,                                                                                                 Case No.: 2:18-cv-02255-VCF
 8
                                        Plaintiff,
 9
                    v.                                                                                                          Stipulation to Request Status
10                                                                                                                                       Conference
     United States of America, et al.
11
                                        Defendant.
12

13                  The parties stipulate to request a status conference with the Court to discuss the

14   availability of ZOOM for anticipated trial testimony for witnesses who wish to testify

15   virtually in light of the ongoing COVID-19 pandemic.

16                  Respectfully submitted this 27th day of October, 2020.

17   RICHARD HARRIS LAW FIRM                                                                                        NICHOLAS A. TRUTANICH
                                                                                                                    United States Attorney
18   /s/ Samantha A. Martin
     SAMANTHA A. MARTIN, Esq.                                                                                       /s/ Brianna Smith
19   801 S. Fourth Street                                                                                           BRIANNA SMITH
     Las Vegas, Nevada 89101                                                                                        Assistant United States Attorney
20   Attorneys for Plaintiff                                                                                        Attorneys for Defendant
21
                                                                                                                        Video
22
           IT IS SO ORDERED. As status conference is hereby scheduled for
23   10:00 AM, November 9, 2020
     _____________________________________. A ZOOM link to participate in the status
24
     conference will follow this order.
25   IT IS FURTHER ORDERED that the parties must contact the Courtroom Administrator, Tawnee
     Renfro at Tawnee_Renfro@nvd.uscourts.gov, and provide an email address for the video conference
     by 12:00 PM, November 6, 2020.
26                     IT IS ORDERED that the following Video Conference Instructions be adhered to as
     follows:
                       INSTRUCTIONS FOR VIDEO CONFERENCE HEARING
                                                                                                                    HONORABLE CAM FERENBACH
27                     Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to
                                                                                                                    DATED: 10-27-2020
     the hearing to the participants email provided to the Court.
                       •                 Log on to the call ten (10) minutes prior to the hearing time.
28                     •
                       •
                                         Mute your sound prior to entering the hearing.
                                         Do not talk over one another.
                      •                 State your name prior to speaking for the record.
                      •                 Do not have others in the video screen or moving in the background.
                      •                 No recording of the hearing.
                      •
                      •
                                        No forwarding of any video conference invitations.
                                        Unauthorized users on the video conference will be removed.
                                                                                                                    1
